                            Case 4:17-cv-05920-JSW Document 96 Filed 02/21/20 Page 1 of 16




                       1   RUSS AUGUST & KABAT                        Blair M. Jacobs (admitted pro hac vice)
                       2   Marc A. Fenster (CA SBN 181067)            blairjacobs@paulhastings.com
                           mfenster@raklaw.com                        Christina A. Ondrick (admitted pro hac vice)
                       3   Reza Mirzaie (CA SBN 246953)               christinaondrick@paulhastings.com
                           rmirzaie@raklaw.com                        PAUL HASTINGS LLP
                       4   Paul A. Kroeger (CA SBN 229074)            875 15th Street, N.W. Washington, District of
                           pkroeger@raklaw.com                        Columbia 20005
                       5   Neil A. Rubin (CA SBN 250761)              Telephone: 1(202) 551-1700
                           nrubin@raklaw.com                          Facsimile: 1(202) 551-1705
                       6
                           12424 Wilshire Boulevard, 12th Floor
                       7   Los Angeles, California 90025              Attorneys for
                                                                      Defendant Ciena Corporation
                           (310) 826-7474 - Telephone
                       8   (310) 826-6991- Facsimile
                       9
                           Attorneys for Plaintiff
                      10   Oyster Optics, LLC.

                      11
RUSS AUGUST & KABAT




                      12                               UNITED STATES DISTRICT COURT
                      13                              NORTHERN DISTRICT OF CALIFORNIA
                      14
                      15 OYSTER OPTICS, LLC,                          Case No.
                      16                                              4:17-cv-05920-JSW
                                         Plaintiff,
                      17                                              LOCAL PATENT RULE 4-3 JOINT
                                 v.                                   CLAIM CONSTRUCTION AND
                      18                                              PREHEARING STATEMENT
                      19 CIENA CORPORATION,
                      20                 Defendant.

                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
                                 LOCAL PATENT RULE 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
 3714-002E
                                Case 4:17-cv-05920-JSW Document 96 Filed 02/21/20 Page 2 of 16




                          1          Plaintiff Oyster Optics, LLC and Ciena Corporation hereby jointly provide this Joint Claim
                          2 Construction Chart and Prehearing Statement pursuant to Local Patent Rule 4-3.
                          3          I.      LIST OF PROPOSED CLAIM TERMS TO WHICH THE PARTIES
                          4                  AGREED ON A CONSTRUCTION (PATENT L.R. 4-3(a)).

                          5          The parties have agreed that a number of terms initially identified in their identification of

                          6 terms for construction do not require construction, and narrowed the list of terms with disputed
                          7 constructions to those reflected below. The parties have agreed on the constructions provided in the
                          8 chart below: The parties are continuing to meet and confer in an effort to further limit the number
                          9 of disputed claim terms.
                         10                                       U.S. Patent No. 8, 374,511
                                                                               “the optical signal transmitted by the
                         11   “the optical signals”                            transmitter”
   RUSS AUGUST & KABAT




                         12   (’511 patent – cl. 1, 9)
                               “an electric signal”                              “an electrical signal”
                         13    (’511 patent – cl. 1, 9)
                         14
                         15   “the electrical signal”                            “an electric signal” is the antecedent basis for
                              (’511 patent- cl. 1, 9)                            the term “the electrical signal”
                         16   “filtering the electrical signal to produce an     “filtering the electrical signal from the
                              average optical power”                             photodetector to provide the average optical
                         17   (’511 patent – cl. 1, 9)                           power of the optical signals”
                         18   5. “the phase-modulated optical signals”           “the phase-modulated optical signal
                              (’511 patent – cl. 9)                              transmitted by the transmitter”
                         19
                                                                 U.S. Patent No. 8,913,898
                         20   “the second optical signal” (’898 patent – cl. 1, “a second optical signal” is antecedent basis
                              4, 14, 18, 23)                                    for “the second optical signal”
                         21
                         22                                                      “transceiver card” is “a card having a
                              “transceiver card” (‘898 – cl. 1, 14)              transmitter and a receiver. This term is limiting
                         23                                                      both in the preamble and in the body of the
                                                                                 asserted claims.”
                         24
                         25
                         26
                         27
                         28
                                                                                1
                                    LOCAL PATENT RULE 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
3714-002E
                                   Case 4:17-cv-05920-JSW Document 96 Filed 02/21/20 Page 3 of 16




                                         II.     PROPOSED CLAIM CONSTRUCTIONS BY EACH PARTY FOR THE
                          1
                                                 DISPUTED CLAIM TERMS (PATENT L.R. 4-3(b)).
                          2
                                         Pursuant to Patent L.R. 4-3(b), the Parties’ proposed constructions of disputed terms are
                          3
                              provided in the chart below along with the intrinsic and extrinsic evidence on which the parties
                          4
                            intend to rely. 1
                          5       Claim Term/Phrase                        Oyster’s Proposed                   Ciena’s Proposed
                                                                            Construction2                        Construction
                          6       “the optical signals”               “the optical data signals received “transmitting optical signals"
                                  (’327 patent – cl. 1, 14, 25, 36)   on the fiber input from the is the antecedent basis for
                          7                                           second optical fiber”              "the optical signals,”
                          8
                                                                      Intrinsic Evidence:               Otherwise
                          9                                           327 Patent at 4:43-49; 5:26-      Indefinite
                                                                      54; 6:12-27; Figs. 2, 3
                         10                                                                             Intrinsic Evidence:
                                                                      Extrinsic Evidence:               ’327 File History:
                         11                                           Petition for Inter Partes         • NON-FINAL          OFFICE
   RUSS AUGUST & KABAT




                         12                                           Review of Claims 1-                   ACTION, Jan. 21, 2009
                                                                      12, 22, and 33 of U.S. Patent     • Amendment, Feb. 17,
                         13                                           No. 7,620,327                         2009 (wrongly dated Feb.
                                                                      by Cisco Systems, Inc. and            13)
                         14                                           Oclaro, Inc., at                  ’327 patent at 6:51–53, 60–
                                                                      11, 19-22 and 27-30;              62; 7:33–35, 7:42–44, 8:12–
                         15                                           Petition for Inter Partes         14, 21–22, 8:56–58, 66–67;
                         16                                           Review of Claims                  9:1
                                                                      14-21, 23, 25-32, 34, and 36-     ’898 patent claims
                         17                                           38 of U.S.                        IPR2017-01871 Paper Nos. 7,
                                                                      Patent No. 7,620,327 by           11
                         18                                           Cisco Systems, Inc.               IPR2017-01882 Paper Nos. 7,
                                                                      and Oclaro, Inc., at 11, 15-18    11
                         19                                           and 27-30;                        IPR2017-02173 Paper No.
                         20                                           and any other petitions for       10, 12
                                                                      inter partes                      IPR2018-00259 Paper No.
                         21                                           review of the patents-in-suit     10, 12
                                                                      that may be filed
                         22                                           later.                            Extrinsic Evidence:
                         23                                                                             Gitlin Decl.
                                                                      Lebby Decl.
                         24
                              1
                         25   The ’898, ’327, and ’511 patents share a common specification. When any of these patents is
                            cited, it should be understood as a citation to the same disclosure in the other patents. The parties
                         26 reserve the right to introduce extrinsic evidence to impeach or rebut the other expert’s declarant to
                            the extent one exists.
                         27
                              2
                                  In addition to the intrinsic evidence cites identified by Oyster, Oyster reserves the right to use any
                         28 intrinsic evidence relied on by Ciena.
                                                                                      2
                                        LOCAL PATENT RULE 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
3714-002E
                               Case 4:17-cv-05920-JSW Document 96 Filed 02/21/20 Page 4 of 16




                                   Claim Term/Phrase                   Oyster’s Proposed                  Ciena’s Proposed
                          1                                             Construction2                        Construction
                          2                                                                         Gitlin, et al., Data
                                                                                                    Communication Principles
                          3                                                                         (Plenum Press 1992)
                                                                                                    Oyster Optics, Inc., Securing
                          4                                                                         Fiber Optic Communications
                                                                                                    against     Optical  Tapping
                          5
                                                                                                    Methods (2002-2003)
                          6   “receiver”                          ’327 and ’511 patents: “receiver” “receiver without a
                              (’327 patent – cl. 1, 14, 25, 36)   (plain meaning)                   demodulator.”
                          7   (’898 patent – cl. 1, 14)
                              (’511 patent – cl. 1, 9)            ’898 patent: “receiver without a
                                                                                                   ’898 File History
                          8                                       demodulator”
                                                                                                    •   NON-FINAL OFFICE
                          9                                       Intrinsic Evidence:                   ACTION, June 26, 2013
                                                                  ‘327 Patent at Abstract; 4:39-    •   Amendment, Oct. 21,
                         10                                       47; 4:50-67; 5:55-6:15; 6:42-         2013 (improperly dated
                                                                  43; Figs. 2, 3                        Feb. 5, 2013)
                         11                                                                         •   NON-FINAL OFFICE
                                                                                                        ACTION, Dec. 31, 2013
   RUSS AUGUST & KABAT




                         12                                       Extrinsic Evidence:
                                                                  Fiber Optics Standard             •   Amendment, April 15,
                         13                                       Dictionary, Third Ed.                 2014
                                                                  (1997) at 840 (“receiver …        •   FINAL OFFICE
                         14                                       The portion of a                      ACTION, June 18,
                                                                  communications system in              2014Amendment, Aug.
                         15                                                                             15, 2014
                                                                  which radio,
                         16                                       optical, electronic, or sound
                                                                  signals are (a)
                         17                                       converted into visible images
                                                                  or audible
                         18                                       sounds or (b) accepted,
                         19                                       processed, and
                                                                  furnished to another portion
                         20                                       of the system.”)
                                                                  Petition for Inter Partes
                         21                                       Review of Claims 1-
                                                                  13, 15-23, and 27 of U.S.
                         22                                       Patent No.
                         23                                       6,594,055 by Cisco Systems,
                                                                  Inc. and Oclaro,
                         24                                       Inc., at 23;
                                                                  Petition for Inter Partes
                         25                                       Review of Claims 1-
                                                                  12, and 23 of U.S. Patent No.
                         26                                       8,913,898 by
                         27                                       Cisco Systems, Inc. and
                                                                  Oclaro, Inc., at 6-20; Petition
                         28
                                                                                  3
                                    LOCAL PATENT RULE 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
3714-002E
                               Case 4:17-cv-05920-JSW Document 96 Filed 02/21/20 Page 5 of 16




                                  Claim Term/Phrase                     Oyster’s Proposed              Ciena’s Proposed
                          1                                              Construction2                   Construction
                          2                                      for Inter Partes Review of
                                                                 Claims 1-
                          3                                      12, 22, and 33 of U.S. Patent
                                                                 No. 7,620,327
                          4                                      by Cisco Systems, Inc. and
                                                                 Oclaro, Inc., at 6-
                          5
                                                                 22;
                          6                                      Petition for Inter Partes
                                                                 Review of Claims 1-
                          7                                      7 and 9-15 of U.S. Patent No.
                                                                 8,374,511 by
                          8                                      Cisco Systems, Inc. and
                          9                                      Oclaro, Inc., at 5-16;
                                                                 Petition for Inter Partes
                         10                                      Review of Claims
                                                                 14-22, and 24 of U.S. Patent
                         11                                      No. 8,913,898
                                                                 by Cisco Systems, Inc. and
   RUSS AUGUST & KABAT




                         12                                      Oclaro, Inc., at 6-
                         13                                      20; and
                                                                 Petition for Inter Partes
                         14                                      Review of Claims
                                                                 14-21, 23, 25-32, 34, and 36-
                         15                                      38 of U.S.
                                                                 Patent No. 7,620,327 by
                         16                                      Cisco Systems, Inc.
                         17                                      and Oclaro, Inc., at 15-18;
                                                                 and any other petitions for
                         18                                      inter partes
                                                                 review of the patents-in-suit
                         19                                      that may be filed
                                                                 later.
                         20
                         21                                      Lebby Decl.
                              “energy level detector including   “energy      level     detector” “a single energy level
                         22   a threshold” / “energy level       construed as “device to measure detector on a transceiver card
                              detector includes a plurality of   optical power”                   and including a reference
                         23   thresholds” / “energy level
                              detector including a threshold”                                    voltage for comparison to the
                                                                 Intrinsic Evidence:             energy level of [the optical
                         24   (’327 patent – cl 1, 14, 25)
                                                                 ’327 Patent: Abstract; 2:59-    signals / the second optical
                              (’898 patent – cl. 1, 14)
                                                                 3:55; 4:39-47;                  signal]” /
                         25                                      4:50-67; 5:6-6:27; 6:42-43;     “a single energy level
                         26                                      Figs. 2, 3                      detector on a transceiver card
                                                                                                 and including reference
                         27                                      Extrinsic Evidence:             voltages for comparison to
                         28                                                                      the energy level of [the
                                                                                 4
                                    LOCAL PATENT RULE 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
3714-002E
                               Case 4:17-cv-05920-JSW Document 96 Filed 02/21/20 Page 6 of 16




                                  Claim Term/Phrase                     Oyster’s Proposed                     Ciena’s Proposed
                          1                                                Construction2                         Construction
                          2                                       Petition for Inter Partes             optical signals / the second
                                                                  Review of Claims 1-                   optical signal]” /
                          3                                       20 of U.S. Patent No.
                                                                  6,469,816 by Cisco                    Intrinsic Evidence:
                          4                                       Systems, Inc. and Oclaro,             ’327 patent at 5:20-25, 5:55-
                                                                  Inc., at 63-64 and                    6:27, Fig. 3
                          5
                                                                  72;                                   IPR2017-02173 Paper No.
                          6                                       Petition for Inter Partes             10, 12
                                                                  Review of Claims 1-12, and            IPR2018-00259 Paper No.
                          7                                       23 of U.S. Patent No.                 10, 12
                                                                  8,913,898 by Cisco Systems,           IPR2018-00070 Paper No.
                          8                                       Inc. and Oclaro, Inc., at 5-16;       12, 14, 26, 46, 53, 54
                          9                                       Petition for Inter Partes             IPR2018-00257 Paper No.
                                                                  Review of Claims 1-12, 22,            12, 14
                         10                                       and 33 of U.S. Patent No.             IPR2017-01871 Paper Nos. 7,
                                                                  7,620,327 by Cisco Systems,           11
                         11                                       Inc. and Oclaro, Inc., at 3-4,        IPR2017-01882 Paper Nos. 7,
                                                                  6-7, 8-12 and 15-17; Petition         11
   RUSS AUGUST & KABAT




                         12                                       for Inter Partes Review of            IPR2017-01870 Paper Nos. 8,
                         13                                       Claims 14-22, and 24 of U.S.          12IPR2017-01881 Paper Nos.
                                                                  Patent No. 8,913,898 by               7, 11, 16, 23, 27, 29
                         14                                       Cisco Systems, Inc. and
                                                                  Oclaro, Inc., at 7-15; and
                         15                                       Petition for Inter Partes
                                                                  Review of Claims 14-21, 23,
                         16                                       25-32, 34, and 36-38 of U.S.
                         17                                       Patent No. 7,620,327 by
                                                                  Cisco Systems, Inc. and
                         18                                       Oclaro, Inc., at 6-7 and 12;
                                                                  and any other petitions for
                         19                                       inter partes review of the
                                                                  patents-in-suit that may be
                         20                                       filed later.
                         21
                                                                  Lebby Decl.
                         22   “phase modulate” / “phase           “alter the phase of light to create   “alter the phase of light while
                              modulator”                          an optical signal having a phase      keeping the amplitude of the
                         23   (’327 patent – cl. 3, 16, 27, 37)   that is representative of data. Use   light constant to create an
                              (’511 patent – cl. 9)               of phase modulation excludes          optical signal having a phase
                         24   (’898 patent – cl. 3, 17)           use of amplitude modulation.”         that is representative of data”
                         25                                       Intrinsic Evidence:                   Intrinsic Evidence:
                         26                                       ’327 Patent: Abstract; 1:25-          ’327 patent at 1:18-23, 1:45-
                                                                  30; 2:25-47; 4:64-67; Fig. 2          46, 4:30-33, 4:39-47, Fig. 2
                         27
                         28
                                                                                    5
                                    LOCAL PATENT RULE 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
3714-002E
                              Case 4:17-cv-05920-JSW Document 96 Filed 02/21/20 Page 7 of 16




                                Claim Term/Phrase           Oyster’s Proposed                 Ciena’s Proposed
                          1                                    Construction2                     Construction
                          2                           Extrinsic Evidence: Fiber         ’898 patent, Title, Abstract,
                                                      Optics Standard Dictionary,       Fig. 2, 1:25-35, 1:42-53,
                          3                           Third Ed. (1997) at 742           2:24-26, 3:9-13, 4:48-52,
                                                      (“phase modulation: Angle         5:11-14, 6:36-42
                          4                           modulation in which the
                                                      phase angle of a carrier, such    ’327 File History:
                          5                                                             • Preliminary Amendment,
                                                      as an electronic, radio, or
                          6                           optical carrier, is caused to        March 31, 2004
                                                      depart from its reference         • NON-FINAL OFFICE
                          7                           value by an amount                   ACTION, July 12, 2005
                                                      proportional to the               • Amendment, Nov. 16,
                          8                           instantaneous value of the           2005
                          9                           modulating signal”; “optical      • NON-FINAL OFFICE
                                                      phase modulator: An optical          ACTION, Feb. 7, 2006
                         10                           device that controls or varies    • Amendment, May 12,
                                                      the phase of a lightwave             2006
                         11                           relative to a fixed reference     • NON-FINAL OFFICE
                                                      or relative to another
   RUSS AUGUST & KABAT




                         12                                                                ACTION, Aug. 9, 2006
                                                      lightwave in accordance           • NON-FINAL OFFICE
                         13                           with an information-bearing          ACTION, Oct. 3, 2007
                                                      signal.”) The Authoritative       • Amendment, Oct. 15,
                         14                           Dictionary of IEEE Standards         2007
                                                      Terms, Seventh Ed. (2000) at
                         15                           816 (“phase modulation (1)        ’511 File History:
                                                      (data transmission) Angle         • NON-FINAL        OFFICE
                         16                           modulation in which the              ACTION, December 27,
                         17                           angle of a carrier is caused to      2010
                                                      depart from its reference         • Amendment, July 29,
                         18                           value by an amount                   2011 (wrongly dated July
                                                      proportional to the                  27, 2011)
                         19                           instantaneous value of the
                                                      modulating function”).            ’898 File History:
                         20                           Petition for Inter Partes         • Claims and Preliminary
                         21                           Review of Claims 1- 20 of            Amendment, Feb. 5, 2013
                                                      U.S. Patent No. 6,469,816 by
                         22                           Cisco Systems, Inc. and           Extrinsic Evidence:
                                                      Oclaro, Inc., at 4-7, 10-17       Gitlin Decl.
                         23                           and 27-28; Petition for Inter
                                                      Partes Review of Claims 1-
                         24                           13, and 27 of U.S. Patent No.
                         25                           6,594,055 by Cisco Systems,
                                                      Inc. and Oclaro, Inc., at 4-7,
                         26                           10-17, 25-26, and 36-38;
                                                      Petition for Inter Partes
                         27                           Review of Claims 1-12, and
                                                      23 of U.S. Patent No.
                         28
                                                                      6
                                 LOCAL PATENT RULE 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
3714-002E
                               Case 4:17-cv-05920-JSW Document 96 Filed 02/21/20 Page 8 of 16




                                  Claim Term/Phrase                     Oyster’s Proposed                  Ciena’s Proposed
                          1                                                Construction2                     Construction
                          2                                       8,913,898 by Cisco Systems,
                                                                  Inc. and Oclaro, Inc., at 21-24
                          3                                       and 48-55; Petition for Inter
                                                                  Partes Review of Claims 1-7
                          4                                       and 9-15 of U.S. Patent No.
                                                                  8,374,511 by Cisco Systems,
                          5
                                                                  Inc. and Oclaro, Inc., at 16-
                          6                                       18 and 52-56; Petition for
                                                                  Inter Partes Review of Claims
                          7                                       14-22, and 24 of U.S. Patent
                                                                  No. 8,913,898 by Cisco
                          8                                       Systems, Inc. and Oclaro,
                          9                                       Inc., at 20-23 and 50-51; and
                                                                  any other petitions for inter
                         10                                       partes review of the patents-
                                                                  in-suit that may be filed later.
                         11
                                                                  Lebby Decl.
   RUSS AUGUST & KABAT




                         12   “receiver configured . . . to       “receiver” is a “receiver without   “a receiver that converts the
                              convert the second optical signal   a demodulator” as set forth         second optical signal from
                         13   to output data”                     above. Otherwise, plain and         optical to electronic form to
                              (’898 patent – cl. 1, 14)           ordinary meaning.
                         14                                                                           recover the data carried by
                                                                                                      the second optical signal”
                         15                                       Intrinsic Evidence:
                                                                  327 Patent at Abstract; 4:39-       Intrinsic Evidence:
                         16                                       47; 4:50-67; 5:55-6:15; 6:42-       ’898 patent at 1:42-51, 2:30-
                                                                  43; Figs. 2, 3                      34, 4:11-21, 4:55-61, 5:2-5,
                         17
                                                                                                      Figure 2.
                                                                  Extrinsic Evidence:                 ’898 patent file history:
                         18
                                                                  Fiber Optics Standard               •       NON-FINAL
                         19                                       Dictionary, Third Ed. (1997)        OFFICE ACTION, June 26,
                                                                  at 840 (“receiver … The             2013
                         20                                       portion of a communications         •       Amendment, Oct. 21,
                                                                  system in which radio,              2013
                         21                                       optical, electronic, or sound       •       NON-FINAL
                         22                                       signals are (a) converted into      OFFICE ACTION, Dec. 31,
                                                                  visible images or audible           2013
                         23                                       sounds or (b) accepted,             •       Amendment, April 15,
                                                                  processed, and furnished to         2014
                         24                                       another portion of the              •       FINAL OFFICE
                                                                  system.”) Petition for Inter        ACTION, June 18, 2014
                         25                                       Partes Review of Claims 1-          •       Amendment, Aug. 15,
                         26                                       13, 15-23, and 27 of U.S.           2014
                                                                  Patent No. 6,594,055 by             IPR2018-00070 Paper No.
                         27                                       Cisco Systems, Inc. and             12, 14, 26, 46, 53, 54
                                                                  Oclaro, Inc., at 23; Petition
                         28
                                                                                   7
                                    LOCAL PATENT RULE 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
3714-002E
                               Case 4:17-cv-05920-JSW Document 96 Filed 02/21/20 Page 9 of 16




                                  Claim Term/Phrase                Oyster’s Proposed                  Ciena’s Proposed
                          1                                           Construction2                     Construction
                          2                                  for Inter Partes Review of         IPR2018-00257 Paper No 12,
                                                             Claims 1- 12, and 23 of U.S.       14
                          3                                  Patent No. 8,913,898 by            IPR2017-01870 Paper Nos. 8,
                                                             Cisco Systems, Inc. and            12
                          4                                  Oclaro, Inc., at 6-20; Petition    IPR2017-01881 Paper Nos. 7,
                                                             for Inter Partes Review of         11, 16, 23, 27, 29
                          5
                                                             Claims 1- 12, 22, and 33 of
                          6                                  U.S. Patent No. 7,620,327 by
                                                             Cisco Systems, Inc. and
                          7                                  Oclaro, Inc., at 6-22;
                                                             Petition for Inter Partes
                          8                                  Review of Claims 1-7 and 9-
                          9                                  15 of U.S. Patent No.
                                                             8,374,511 by Cisco Systems,
                         10                                  Inc. and Oclaro, Inc., at 5-16;
                                                             Petition for Inter Partes
                         11                                  Review of Claims 14-22, and
                                                             24 of U.S. Patent No.
   RUSS AUGUST & KABAT




                         12                                  8,913,898 by Cisco Systems,
                         13                                  Inc. and Oclaro, Inc., at 6-20;
                                                             and Petition for Inter Partes
                         14                                  Review of Claims 14-21, 23,
                                                             25-32, 34, and 36-38 of U.S.
                         15                                  Patent No. 7,620,327 by
                                                             Cisco Systems, Inc. and
                         16                                  Oclaro, Inc., at 15-18; and
                         17                                  any other petitions for inter
                                                             partes review of the patents-
                         18                                  in-suit that may be filed later.

                         19                                  Lebby Decl.
                              “a transmitter having a laser, a Plain and ordinary meaning   “A transmitter having a laser,
                         20   modulator, and a controller”                                  a modulator, and a controller
                              (’327 patent – cl. 1, 14, 25, 36) Intrinsic Record:           located within the
                         21   (’898 patent – cl. 1, 14)
                                                             ‘327 Patent at Abstract, 1:15- transmitter.”
                         22                                  30, 1:40-44, 3:4-15 ‘327
                                                             patent – cl 1, 14, 25, 36 ‘898 Intrinsic Evidence:
                         23                                  patent – cl 1, 13              ’327 patent at 1:18-20, 4:27-
                                                                                            36, 6:31-37, 7:27-31, 8:6-10,
                         24
                                                                                            8:51-55, Figure 2
                         25                                                                 ’327 Patent File History:
                                                                                            •      NON-FINAL
                         26                                                                 OFFICE ACTION, Jan. 21,
                                                                                            2009
                         27
                         28
                                                                              8
                                   LOCAL PATENT RULE 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
3714-002E
                                Case 4:17-cv-05920-JSW Document 96 Filed 02/21/20 Page 10 of 16




                                    Claim Term/Phrase                 Oyster’s Proposed                 Ciena’s Proposed
                          1                                            Construction2                      Construction
                          2                                                                       •       Amendment, Feb. 17,
                                                                                                  2009 (wrongly dated Feb. 13,
                          3                                                                       2009)
                                                                                                  •       FINAL OFFICE
                          4                                                                       ACTION, May 11, 2009
                                                                                                  •       Amendment, May 26,
                          5
                                                                                                  2009
                          6                                                                       IPR2018-00070 Paper Nos.
                                                                                                  12, 14, 26, 46, 53, 54.
                          7                                                                       IPR2017-02173 Paper No.
                                                                                                  10, 12
                          8                                                                       IPR2018-00259 Paper No.
                          9                                                                       10, 12
                                                                                                  IPR2018-00257 Paper No.
                         10                                                                       12, 14
                                                                                                  IPR2017-01870 Paper Nos. 8,
                         11                                                                       12
                                                                                                  IPR2017-01881 Paper Nos. 7,
   RUSS AUGUST & KABAT




                         12                                                                       11, 16, 23, 27, 29
                         13                                                                       IPR2017-01871 Paper Nos. 7,
                                                                                                  11
                         14                                                                       IPR2017-01882 Paper Nos. 7,
                                                                                                                11
                         15    “The plurality of thresholds”    Plain and ordinary meaning        Indefinite
                               (’327 patent – cl. 22, 33)
                         16    (’898 patent – cl. 23)           Intrinsic Record:                 Intrinsic Evidence:
                                                                ‘327 Patent at 5:20-25; 6:7-      ’327 patent claims 14, 22, 25,
                         17                                     15; ‘327 Patent at 6:16-20;       33.
                         18                                     ‘327 patent – cl. 22, 23 ‘898     ’898 patent claims 14, 23.
                                                                patent – cl. 23                   Extrinsic Evidence:
                         19
                                                                                                  Gitlin Decl.
                         20
                                      III.    IDENTIFICATION OF THE TERMS WHOSE CONSTRUCTION WILL BE
                         21                   MOST SIGNIFICANT TO THE RESOLUTION OF THE CASE (PATENT
                         22                   L.R. 4-3(c))

                         23           The Parties have consolidated their jointly proposed terms for construction to fewer than

                         24 ten disputed terms. The parties’ position as to the importance of the terms is set forth in the chart
                         25 below.
                         26
                         27
                         28
                                                                                 9
                                     LOCAL PATENT RULE 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
3714-002E
                                Case 4:17-cv-05920-JSW Document 96 Filed 02/21/20 Page 11 of 16




                                    Claim Term/Phrase                Oyster’s position as to          Ciena’s position as to
                          1                                        whether this term is case or     whether this term is case or
                          2                                            claim dispositive                 claim dispositive

                          3    “the optical signals”               Case dispositive as it relates   Case dispositive as it relates
                               (’327 patent – cl. 1, 14, 25, 36)   to the ’327 patent               to the ’327 patent
                          4
                               “receiver”                          Not case or claim dispositive    Case dispositive
                          5    (’327 patent – cl. 1, 14, 25, 36)
                               (’898 patent – cl. 1, 14)
                          6    (’511 patent – cl. 1, 9)
                               “energy level detector including    Not case or claim dispositive    Case dispositive as it relates
                          7    a threshold” / “energy level                                         to the ’898 patent
                               detector includes a plurality of
                          8    thresholds” / “energy level
                               detector including a threshold”
                          9    (’327 patent – cl 1, 14, 25)
                               (’898 patent – cl. 1, 14)
                         10    “phase modulate” / “phase           Not case or claim dispositive    Claim dispositive
                         11    modulator”
                               (’327 patent – cl. 3, 16, 27, 37)
   RUSS AUGUST & KABAT




                         12    (’511 patent – cl. 9)
                               (’898 patent – cl. 3, 17)
                         13    “receiver configured . . . to       Not case or claim dispositive    Case dispositive as it relates
                               convert the second optical signal                                    to the ’898 patent
                         14    to output data”
                               (’898 patent – cl. 1, 14)
                         15    “a transmitter having a laser, a    Not case or claim dispositive    Case dispositive as it relates
                               modulator, and a controller”                                         to the ’327 and ’898 patents
                         16    (’327 patent – cl. 1, 14, 25, 36)
                               (’898 patent – cl. 1, 14)
                         17    “The plurality of thresholds”       Claim dispositive                Claim dispositive
                               (’327 patent – cl. 22, 33)
                         18    (’898 patent – cl. 23)

                         19            IV.    ANTICIPATED LENGTH OF TIME NEEDED FOR THE CLAIM
                                              CONSTRUCTION HEARING (PATENT L.R. 4-3(d)).
                         20
                                       Pursuant to Pat. L.R. 4-3(d), the anticipate that the hearing will take no longer than three
                         21
                              hours.
                         22
                         23            V.     PROPOSED WITNESSES TO BE USED AT THE CLAIM
                                              CONSTRUCTION HEARING (PATENT L.R. 4-3(e)).
                         24
                                       The parties do not currently anticipate calling any witnesses at this time.
                         25
                                       VI.    IDENTIFICATION OF FACTUAL FINDINGS REQUEST FROM THE
                         26
                                              COURT.
                         27
                                       Ciena requests the following factual findings:
                         28
                                                                                   10
                                       LOCAL PATENT RULE 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
3714-002E
                                Case 4:17-cv-05920-JSW Document 96 Filed 02/21/20 Page 12 of 16




                          1 • A POSITA would have understood that the ’327 and ’898 patents teach that the “phase
                          2       modulate/phase modulator” terms mean “altering the phase of light while keeping the amplitude

                          3       of the light constant to create an optical signal having a phase that is representative of the data.”

                          4       Gitlin Decl. at 9:16-10:22.
                          5 • In all embodiments of the ’327 patent, a POSITA would have understood that “the optical
                          6       signals,” as claimed, refers to the claimed “transmitting optical signals.” And, absent referring to

                          7       transmitted optical signals, a POSITA would not know what “the optical signals” refers to in the

                          8       ’327 patent’s claims. Id. at 10:23-12:21.

                          9 • A POSITA would not have understood what “the plurality of thresholds” refers to in claims 22 and
                         10       33 of the ’327 patent and claim 23 of the ’898 patent Id. at 12:21-14:2

                         11 • Ciena expressly opposes Oyster’s requested factual findings and reserves the right to provide rebuttal
   RUSS AUGUST & KABAT




                         12       expert testimony in the form of live testimony, declaration, deposition, or any other form acceptable

                         13       to the Court. .

                         14           Oyster requests the following factual findings:
                         15 With respect to the claim phrase “the optical signals”:
                         16 • In all embodiments of ‘327, including in particular Figures 2 and 3 and their corresponding
                         17       specification descriptions, a POSITA would understand that the patent teaches that the
                         18       transceiver is not receiving the same signal it is sending out. There is no connection drawn, nor
                         19       there is any description of the transmitter optical signal going elsewhere other than out of the
                         20       transceiver to a receiver in the optical network. Lebby Decl. ¶ 80.
                         21 • The ’327 patent teaches that the received signal comes from another transceiver in the optical
                         22       network. Lebby Decl. ¶ 80.
                         23 • One skilled in the art would understand that “the optical signals” in the claims are not exactly
                         24       the same “optical signals” that are transmitted by the transmitter on the transceiver card. Lebby
                         25       Decl. ¶ 84.
                         26
                         27
                         28
                                                                                  11
                                     LOCAL PATENT RULE 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
3714-002E
                                  Case 4:17-cv-05920-JSW Document 96 Filed 02/21/20 Page 13 of 16




                          1 • Anyone skilled in the art would understand that there are—and must be—“optical signals” that
                          2        are received over the second optical fiber and that have been transmitted by another device at

                          3        the other end of that second optical fiber, outside of the transceiver card. Lebby Decl. ¶ 84.
                          4 • Any interpretation of the claims of the ’327 patent that requires that the output of the transmitter
                          5        in any transceiver to be fed into the receiver of the same transceiver would exclude or read out
                          6        each and every embodiment taught or described in the patent. Lebby Decl. ¶ 90.
                          7 • The patentee amended claims so as to recite “transmitting optical signals” as well as to recite
                          8        that the energy level detector is “to measure an energy level of the optical signals,” and the
                          9        patentee stated: Without prejudice to a continuation application, applicants have amended the
                         10        claims to recite “a transmitter for transmitting data over the first optical fiber, the transmitter
                         11        having a laser, and a modulator, and a controller receiving input data and controlling the
   RUSS AUGUST & KABAT




                         12        modulator as a function of the input data, the transmitter transmitting optical signals for
                         13        telecommunication as a function of the input data” and “an energy level detector” to measure an
                         14        energy level of the transmitted optical signals. A reasonable reading of this passage in the
                         15        context of the claim language, is that “the transmitted optical signals” are the signals being
                         16        received by the receiver (having been transmitted elsewhere), not the signals being transmitted
                         17        by the recited transmitter. Case 2:16-cv-1302 Order dated December 5, 2017 at 40.
                         18
                         19 With respect to the claim phrase “receiver”:
                         20
                              •    One skilled in the art will recognize that the precise components that make up a receiver will
                         21
                                   differ, depending upon the types of modulation that are used and upon the choices made by the
                         22
                                   designer of the receiver. Lebby Decl. ¶ 37.
                         23
                         24
                              With respect to the phrase “energy level detector including a threshold” / “energy level detector
                         25
                              includes a plurality of thresholds” / “energy level detector including a threshold”:
                         26
                                   •   Each patent teaches that an exemplary energy level detector in Figure 3 has “a preferred
                         27
                                       analog implementation, with other implementation circuits possible.” Lebby Decl. ¶ 35.
                         28
                                                                                  12
                                       LOCAL PATENT RULE 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
3714-002E
                                  Case 4:17-cv-05920-JSW Document 96 Filed 02/21/20 Page 14 of 16




                          1
                              With respect to the term “phase modulate” / “phase modulator”:
                          2
                              •    Amplitude modulation is something more than merely altering amplitude. Case No. 2:16-cv-
                          3
                                   1302, Order dated June 21, 2018.
                          4
                              •    “‘Modulation of a wave’ refers to changing a wave in order to represent data.” Case No. 2:16-
                          5
                                   cv-1302, Order dated June 21, 2018.
                          6
                              •    Modulation is the process of encoding the data that is to be communicated in the light wave, by
                          7
                                   changing one or more of the characteristics of the light wave as a representation of the data.
                          8
                                   Lebby Decl. p 24.
                          9
                              •    “Amplitude modulation (amplitude-shift keying (ASK)) works by modulating the amplitude of
                         10
                                   the wave depending on the binary electrical data signal. With amplitude modulation, the power
                         11
                                   of the signal can jump between, e.g., 100% (maximum light) and 0% (no light) depending on
   RUSS AUGUST & KABAT




                         12
                                   the bit being transmitted.”). Case No. 2:16-cv-1302, Order dated June 21, 2018.
                         13
                              •    As a matter of basic physics and as one skilled in the art would recognize, if the power of a light
                         14
                                   wave alters, so does its amplitude. Lebby Decl. ¶ 29.
                         15
                                   The asserted patents refer to a “phase-modulated mode,” where “the amplitude of the optical
                         16
                                   signal is constant,” i.e. where phase modulation and only phase modulation is used, but in the
                         17
                                   same paragraph these patents also expressly state that other forms of modulation can be used.
                         18
                                   (‘898 patent col. 4.) The asserted patents expressly contemplate that the amplitude as well as
                         19
                                   the phase of the optical signal can be modified. For example, Figure 2 of the ‘327, ‘511, and
                         20
                                   ‘898 patents each show a controller 18 that is connected to a laser 12 and “modulator” or “phase
                         21
                                   modulator” 16. The controller controls the modulator and also controls the power output of the
                         22
                                   laser. Lebby Decl. ¶ 29.
                         23
                         24
                         25
                         26
                         27
                         28
                                                                                  13
                                      LOCAL PATENT RULE 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
3714-002E
                               Case 4:17-cv-05920-JSW Document 96 Filed 02/21/20 Page 15 of 16




                          1                                    Respectfully submitted,
                                                               RUSS AUGUST & KABAT
                          2
                          3
                          4 Dated: February 21, 2020           By: /s/ Paul A. Kroeger
                                                                   Marc A. Fenster
                          5                                        Reza Mirzaie
                          6                                        Paul A. Kroeger
                                                                   Neil A. Rubin
                          7
                                                                    Attorneys for Plaintiff
                          8                                         OYSTER OPTICS, LLC
                          9
                         10
                         11
   RUSS AUGUST & KABAT




                         12
                         13
                         14
                         15
                         16
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                                                                     14
                                   LOCAL PATENT RULE 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
3714-002E
                            Case 4:17-cv-05920-JSW Document 96 Filed 02/21/20 Page 16 of 16




                                                              Attestation of Concurrence
                       1
                       2          I hereby attest that concurrence in the filing of the document has been obtained from each

                       3 of the other signatories, which shall serve in lieu of their signatures on the document.
                       4                                                      /s/ Paul A. Kroeger
                                                                              Paul A. Kroeger
                       5
                       6
                       7
                       8
                       9
                      10
                      11
RUSS AUGUST & KABAT




                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
                                 LOCAL PATENT RULE 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
 3714-002E
